UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6645


RASHAD MONTRELL CHATMAN,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00465-RBS-TEM)


Submitted:   October 14, 2010             Decided:   October 21, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashad Montrell Chatman, Appellant Pro Se.      Erin M. Kulpa,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rashad Montrell Chatman seeks to appeal the district

court’s    order    adopting      in    part      the    recommendation           of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice   or     judge   issues    a   certificate       of    appealability.               28

U.S.C. § 2253(c)(1) (2006).            A certificate of appealability will

not    issue    absent    “a   substantial       showing      of   the    denial       of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,      537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Chatman has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3